DETAILED ACTION
Claims 1-13 and 19-25 are pending and claims 14-18 have been cancelled. 
This action is in response to the amendment filed 12/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that the Allread discloses the two springs being biased in the same direction is not persuasive, since spring 52 forces sliding part 43 to the left, as the entire assembly goes from the connected position in Figure 1 to the disconnected position in Figure 3. Spring 58 forces threaded collar 41 to the right, as shown in Figure 4 (pressure acting against seal (47) forces open the valve (38,47), the spring 58 moves the valve to the closed position as shown in Figure 3 when there is no pressure acting on the valve, the position of 41 has shifted to the right in Figure 3, as compared to Figure 4).

    PNG
    media_image1.png
    1007
    904
    media_image1.png
    Greyscale


 	Since applicant’s amendments necessitated the new grounds for rejection, this action has been made Final

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/23/2021.  These drawings are acceptable.
Claim Objections
Applicant’s amendment overcomes the prior claim objections.
Claim 24 is objected to because of the following informalities: “and” the support,
should be - -of the support - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first end of the coupling" and “the second end of the coupling”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the adapter".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 19-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allread et al. (US 5398723). Herein after “Allread”. The claims being rejected as best understood based on the 112 rejections above.
Regarding claim 1, Allread discloses a coupling (12, see Fig. 1,3) for a break-away valve assembly (see Fig. 1) said coupling comprising: 
an annular body (12), the annular body having a first end (the left end of 12) and a second end (the right end of 12),
a valve seat (37,44) comprising a first portion (the inner smallest bore of 43) and a second portion (the tapered distal end 45 which contacts 47 when closed), the second portion being adjacent to the first portion and having an internal diameter larger than an internal diameter of the first portion (a diameter along the tapered surface of 45 is larger than the inner diameter of the smallest inner bore of 43,44),
a main flow valve (38,40) arranged in the annular body, the main flow valve being biased in a first direction (to the left, in Figure 3, by spring 52) to seal against the valve seat on disconnection of the coupling from the adapter, 


    PNG
    media_image2.png
    687
    892
    media_image2.png
    Greyscale

Regarding claim 2, Allread discloses the main flow valve comprises a valve head (38) and valve stem (40,52).
Regarding claim 3, Allread discloses the coupling comprises a first spring (52) arranged around the stem of the valve.
Regarding claim 4, Allread discloses the coupling comprises a second spring (58) arranged around the stem of the valve.

Regarding claim 6, Allread discloses the first and the second springs are different springs (as shown the springs are different in size and therefore different).
Regarding claim 7, Allread discloses the main flow valve is biased within the first portion along a distance (the distance within the smallest inner bore a 45), absorbing pressure without releasing a volume of fluid (when the valve is closed as shown in Figure 3).
Regarding claim 9, Allread discloses that fluid flow occurs via a space (the space within 35, see Fig. 4) between the valve and an internal wall (at 35) of the annular body.
Regarding claim 10, Allread discloses the main flow valve seals (using 47) at the first portion (45) of the valve seat.
 	Regarding method claims 11 and 12, the device shown by Allread will perform the methods as recited in claims 11,12, during normal operational use of the device. Regarding the term “adapter” in claim 11, this is considered as the male assembly shown in Figure 2.
Regarding claim 12, the predetermined sublimit is considered as the limit of pressure prior to the valve cracking, where typically a tolerance band exists due to the manufacturing tolerances of the spring, seal, and mated fitting parts, where pressure/volume would build up until the spring permits cracking/opening of the seal.
Regarding claim 13, Allread discloses the first and the second springs are different springs (as shown the springs are different in size and therefore different).

Regarding claim 21, Allread discloses the main flow valve has a valve head (at 38,47), wherein the valve head contacts the first portion of the valve seat in a first position (see Fig. 3) and moves in the first direction to a second position (see Fig. 4) to release a volume of fluid.  
Regarding claim 22, Allread discloses the main flow valve is biased in the first direction by a first spring (52) extending between the body and a valve head (38,47) of the main flow valve (52 is axially between the body and the valve head due to the diameter of the spring).
Regarding claim 23, Allread discloses the main flow valve is biased in the second direction by a second spring (58) extending between the body and a flange (the protruding edge at the rightmost part of 39, immediately next to threads 40) on an end (the right end which is considered as being to the right of surface 56) of the main flow valve opposite the valve head.
Regarding claim 24, Allread discloses the body has a support (54), and wherein the first spring bears against a first surface (52 spring abuts against the left surface at 54) “and” the support and the second spring bears against a second surface (the left side of 58 abuts against the surface 56) of the support, the second surface being opposite the first surface.
Regarding claim 25, Allread discloses the first spring and second spring are coil springs as shown in the figures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allread ‘723.
Allread discloses all of the features of the claimed invention although is silent to having that the distance is between 2 cm and 8 cm.
 	It would have been obvious to construct the orifice in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the distance to a size between 2 cm and 8 cm, since there is no criticality to the distance of the bore. Furthermore, it would have been obvious to try a value within the range of 2-8 cm to create the pressure loss within the system that best meets the needs of the valve flow performance. 

Double Patenting
The cancellation of claim 18 overcomes the prior objection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753